Case 2:17-cv-00124-PLM-MV ECF No. 67 filed 06/20/19 PageID.1002 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

WILLIAM JOHNSON, JILL JOHNSON, and
SECOND AMENDMENT FOUNDATION,
INC.,
                                                No. 17-CV-00124-PLM-MV
      Plaintiffs,
                                                HON. PAUL L. MALONEY
v.
                                                MAG. MAARTEN VERMAAT
NICK LYON, in his official capacity as
Director of the Michigan Department of Health
and Human Services,

      Defendant.


David G. Sigale
Attorney for Plaintiffs
Law Firm of David G. Sigale, P.C.
799 Roosevelt Road, Suite 207
Glen Ellyn, IL 60137
(630) 452-4547
dsigale@sigalelaw.com


Joshua S. Smith (P63349)
Jennifer L. A. Walker (P73048)
Assistant Attorneys General
Attorneys for Defendant
Michigan Department of Attorney General
Health, Education & Family Services Division
P.O. Box 30758
Lansing, MI 48909
(517) 335-7603
smithj46@michigan.gov
walkerj32@michigan.gov
                                           /


                        STIPULATED 502(D) ORDER
Case 2:17-cv-00124-PLM-MV ECF No. 67 filed 06/20/19 PageID.1003 Page 2 of 3



       1.     The production of privileged or work-product protected documents or

information, whether inadvertent or otherwise, is not a waiver of the privilege or

protection from discovery in this case or in any other federal, state, or

administrative proceeding. This Order shall be interpreted to provide the

maximum protection allowed by Federal Rule of Evidence 502(d).

       2.     Nothing contained herein is intended to or shall serve to limit a party's

right to conduct a review of documents or information for relevance, responsiveness

and/or segregation of privileged and/or protected information before production.

       3.     When the disclosure of any information, document or thing protected

by privilege or work-product immunity is discovered by the disclosing party and

brought to the attention of the receiving parties, the treatment of such material by

the receiving parties shall be in accordance with Fed. R. Civ. P. 26(b)(5)(B).

Disclosure of such information, document or thing shall not by itself constitute a

waiver by the disclosing party of any claims of privilege or work-product immunity.

However, nothing herein restricts the right of the receiving parties to challenge the

disclosing party's claim of privilege within a reasonable time after receiving notice

of the claim of privilege.

       The Parties through their respective counsel stipulate that the Court should

enter this Order in this form and without further notice.




                                           2
Case 2:17-cv-00124-PLM-MV ECF No. 67 filed 06/20/19 PageID.1004 Page 3 of 3



                                  Attorney for Plaintiffs:

Dated: June 19, 2019              /s/ David G. Sigale
                                  David G. Sigale
                                  Attorney for Plaintiffs
                                  Law Firm of David G. Sigale, P.C.
                                  799 Roosevelt Road, Suite 207
                                  Glen Ellyn, IL 60137
                                  (630) 452-4547
                                  dsigale@sigalelaw.com

                                   Attorney for Defendant:

Dated: June 19, 2019              /s/ Joshua S. Smith_____
                                  Joshua S. Smith (P63349)
                                  Michigan Department of Attorney General
                                  Assistant Attorney General
                                  Health, Education & Family Services
                                  525 W. Ottawa St., Fl. 3
                                  P.O. Box 30758
                                  Lansing, MI 48909
                                  (517) 335-7603
                                  SmithJ46@michigan.gov


                                 ORDER

IT IS SO ORDERED.

Dated: June 20, 2019                /s/ Paul L. Maloney
                                  ____________________________________
                                  HON. PAUL L. MALONEY
                                  United States District Court Judge




                                    3
